Mr. Justice Gary delivered the opinion oe the Court. The appellant being plaintiff in an action of forcible detainer against the appellee in the Circuit Court, was defeated there and prayed an appeal to this court, which was allowed and thirty days given him in which to file his appeal bond, and he did file it on the thirtieth day. In this court, under the 27th rule, his abstract and brief were due April 3d, and he filed them April 6th. In forcible detainer cases the bond on an appeal must be filed within five days after the rendition of the judgment; Kenny v. Jones, 37 Ill. App. 615; and the court could not enlarge the time; Ibid., and see Rozier v. Williams, 92 Ill. 187, involving the same question in principle. See also Fairbanks v. Streeter (Ill.), 31 N. E. 494, 142 Ill 226. Beglect to file the abstract and brief entitles the appellee to have the appeal dismissed, “unless the delay is excused upon circumstances to be shown.” Buie 27. Bo excuse is shown. The appellee moved for the dismissal of the appeal on both grounds. The motion is granted, and the appeal dis missed.